Title: Enclosure D: Joshua Johnson to the Duke of Leeds, 19 April 1791
From: Johnson, Joshua
To: Duke of Leeds


DJoshua Johnson to the Duke of Leeds

May it please your Grace
[London] 19 April 1791

It is with extreme concern that I am under the necessity of applying again to your Grace upon the situation of the American Brigantine Rachel, Nicholas Duff, Master, concerning which I had the honor of presenting a Memorial to your Grace on the 25th. Ultimo, to which no answer has been given. Altho’ it has been mentioned to me, that the matter has been referred to the Right Honorable the Lords of His Majesty’s Treasury, and again by their Lordships,  to the Commissioners of the Customs; upon this occasion, I beg leave respectfully to remark to your Grace, that the matter appears thus to have been immediately referred to the very Men, under whose authority, an Injury to one of the Subjects of the United States has been committed. That Vessel is yet laying perishing at Portsmouth, and this is now the fifth Month that she has been detained here, at an heavy Loss, and Expence to the Owners of both the Vessel, and Cargo. I think it my Duty respectfully to submit to your Grace the novelty of a Circumstance so extraordinary as that of taking possession by force of a Vessel, and Cargo, belonging to a Subject of a Friendly Power, where no breach of your Laws had been committed, or intended, and the suffering a Collector of the Customs with impunity to dismantle the Vessel, strip her of a part of her Cargo, and exact a Fine at his own pleasure, appears to me contrary to Justice, as it allows his making his own will, in that respect, a supreme Law. Respectfully referring your Grace to my Memorial upon this Subject, I beg leave to solicit an early Answer, I have the Honor to be My Lord Duke Your Grace’s very Obedt. and most Humble Servant,

[Joshua Johnson]

